Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 8-10, Independent Claims 8 and 10 recite the limitation "the command-related filter”.  There is insufficient antecedent basis for this limitation in the claims.  Examiner recommends amending to “a command-related filter.”
Dependent Claim 9 is also rejected as being dependent upon rejected Independent Claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (PG Pub. No. 2013/0227237 A1) and further in view of BK (PG Pub. No. 2018/0074968 A1).
Regarding Claim 1, Tashiro discloses a method for performing deduplication management with aid of a command-related filter, comprising:
utilizing at least one program module on a host device to write user data into a storage device layer, and utilizing a fingerprint-based deduplication management module to create and store multiple fingerprints into a fingerprint storage to be respective representatives of the user data, for minimizing calculation loading regarding deduplication control (see Tashiro, paragraph [0106], where during the chunk deduplication judgement processing, for example, the deduplication program 1221 compares a hash value of a backup target chunk with a hash value of a chunk already retained in the large-capacity storage system 13 and thereby judges whether the same hash value exists or not; incidentally, in fact, management information for managing hash values of chunks stored and retained in the large-capacity storage system 13 is stored in the large-capacity storage system 13 in advance and a hash value of this management information is compared with the hash value of the backup target chunk).
Tashiro does not disclose utilizing the command-related filter within the fingerprint-based deduplication management module to monitor multiple commands at a processing path, determine a set of commands regarding user-data change among the multiple commands according to addresses respectively carried by the set of commands, and convert the set of commands into a single command to eliminate one or more unnecessary commands among the set of commands.  BK discloses utilizing the command-related filter within the fingerprint-based deduplication management module to monitor multiple commands at a processing path, determine a set of commands regarding user-data change among the multiple commands according to addresses respectively carried by the set of commands, and convert the set of commands into a single command to eliminate one or more unnecessary commands among the set of commands (see BK, paragraph [0099], where a host can determine if targets of cached writes are contiguous; if contiguous (e.g., contiguous file segments or contiguous blocks), the host can coalesce the commands into a single command that indicates one or more parts of the change set file as a donor(s) and the contiguous write target as a recipient for the share or copy to be performed by a remote, distributed storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tashiro with BK for the benefit of deduplicating write instructions (see BK, Abstract).
Regarding Claim 2, Tashiro in view of BK discloses the method of Claim 1, further comprising:
Tashiro does not disclose executing the single command rather than all of the set of commands.  BK discloses executing the single command rather than all of the set of commands (see BK, paragraph [0099], where a host can determine if targets of cached writes are contiguous; if contiguous (e.g., contiguous file segments or contiguous blocks), the host can coalesce the commands into a single command that indicates one or more parts of the change set file as a donor(s) and the contiguous write target as a recipient for the share or copy to be performed by a remote, distributed storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tashiro with BK for the benefit of deduplicating write instructions (see BK, Abstract).
Regarding Claim 5, Tashiro in view of BK discloses the method of Claim 1, wherein the fingerprint storage is implemented with a storage region of a storage-related hardware component under control of the fingerprint-based deduplication management module (see Tashiro, paragraph [0046], where large-capacity storage system 13 is a storage apparatus for storing and retaining data and includes a plurality of physical disks and a controller for controlling reading/writing of data blocks from/to these physical disks. The physical disks are composed of, for example, expensive disks such as SCSI (Small Computer System Interface) disks. Furthermore, the large-capacity storage system 13 includes a large-capacity HDD (Hard Disc Drive) 131 as a data storage disk).
Regarding Claim 6, Tashiro in view of BK discloses the method of Claim 5, wherein the storage-related hardware component comprises any of a Random Access Memory (RAM), a Non-Volatile Memory (NVM), a Hard Disk Drive (HDD), and a Solid State Drive (SSD) (see Tashiro, paragraph [0046], where large-capacity storage system 13 is a storage apparatus for storing and retaining data and includes a plurality of physical disks and a controller for controlling reading/writing of data blocks from/to these physical disks. The physical disks are composed of, for example, expensive disks such as SCSI (Small Computer System Interface) disks. Furthermore, the large-capacity storage system 13 includes a large-capacity HDD (Hard Disc Drive) 131 as a data storage disk).
Regarding Claim 7, Tashiro in view of BK discloses the method Claim 1, wherein:
Tashiro does not disclose the set of commands comprise the single command and the one or more unnecessary commands.  BK discloses the set of commands comprise the single command and the one or more unnecessary commands (see BK, paragraph [0099], where a host can determine if targets of cached writes are contiguous; if contiguous (e.g., contiguous file segments or contiguous blocks), the host can coalesce the commands into a single command that indicates one or more parts of the change set file as a donor(s) and the contiguous write target as a recipient for the share or copy to be performed by a remote, distributed storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tashiro with BK for the benefit of deduplicating write instructions (see BK, Abstract).
Regarding Claim 8, Tashiro discloses a host device, comprising:
a processing circuit, arranged to control the host device to perform fingerprint-based deduplication management (see Tashiro, paragraph [0044], where client 11 is an upper-level computer that writes data blocks to the large-capacity storage system 13 and reads data blocks from the large-capacity storage system 13 via the server 12; and includes, for example, a CPU (Central Processing Unit), memory, and storage devices not shown in the drawing), wherein:
at least one program module on the host device writes user data into a storage device layer, and a fingerprint-based deduplication management module creates and stores multiple fingerprints into a fingerprint storage to be respective representatives of the user data, for minimizing calculation loading regarding deduplication control (see Tashiro, paragraph [0106], where during the chunk deduplication judgement processing, for example, the deduplication program 1221 compares a hash value of a backup target chunk with a hash value of a chunk already retained in the large-capacity storage system 13 and thereby judges whether the same hash value exists or not; incidentally, in fact, management information for managing hash values of chunks stored and retained in the large-capacity storage system 13 is stored in the large-capacity storage system 13 in advance and a hash value of this management information is compared with the hash value of the backup target chunk).
Tashiro does not disclose the command-related filter within the fingerprint-based deduplication management module monitors multiple commands at a processing path, determines a set of commands regarding user-data change among the multiple commands according to addresses respectively carried by the set of commands, and converts the set of commands into a single command to eliminate one or more unnecessary commands among the set of commands.  BK discloses the command-related filter within the fingerprint-based deduplication management module monitors multiple commands at a processing path, determines a set of commands regarding user-data change among the multiple commands according to addresses respectively carried by the set of commands, and converts the set of commands into a single command to eliminate one or more unnecessary commands among the set of commands (see BK, paragraph [0099], where a host can determine if targets of cached writes are contiguous; if contiguous (e.g., contiguous file segments or contiguous blocks), the host can coalesce the commands into a single command that indicates one or more parts of the change set file as a donor(s) and the contiguous write target as a recipient for the share or copy to be performed by a remote, distributed storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tashiro with BK for the benefit of deduplicating write instructions (see BK, Abstract).
Regarding Claim 9, Tashiro in view of BK discloses the host device of Claim 8, further comprising:
a casing, arranged to install multiple components of the host device and said at least one storage device, wherein the multiple components of the host device comprise the processing circuit (see Tashiro, Fig. 1, where Clients 11 are depicted as computers with cases).
Regarding Claim 10, Tashiro discloses a storage server, comprising:
a host device (see Tashiro, paragraph [0044], where client 11 is an upper-level computer that writes data blocks to the large-capacity storage system 13 and reads data blocks from the large-capacity storage system 13 via the server 12; and includes, for example, a CPU (Central Processing Unit), memory, and storage devices not shown in the drawing), arranged to control operations of the storage server, the host device comprising:
a processing circuit, arranged to control the host device to perform fingerprint-based deduplication management in the storage server (see Tashiro, paragraph [0044], where client 11 is an upper-level computer that writes data blocks to the large-capacity storage system 13 and reads data blocks from the large-capacity storage system 13 via the server 12; and includes, for example, a CPU (Central Processing Unit), memory, and storage devices not shown in the drawing); and
a storage device layer, the storage device layer comprising at least one storage device that is coupled to the host device (see Tashiro, Fig. 1 for server 12);
wherein: at least one program module on the host device writes user data into the storage device layer, and a fingerprint-based deduplication management module creates and stores multiple fingerprints into a fingerprint storage to be respective representatives of the user data, for minimizing calculation loading regarding deduplication control (see Tashiro, paragraph [0106], where during the chunk deduplication judgement processing, for example, the deduplication program 1221 compares a hash value of a backup target chunk with a hash value of a chunk already retained in the large-capacity storage system 13 and thereby judges whether the same hash value exists or not; incidentally, in fact, management information for managing hash values of chunks stored and retained in the large-capacity storage system 13 is stored in the large-capacity storage system 13 in advance and a hash value of this management information is compared with the hash value of the backup target chunk).
Tashiro does not disclose the command-related filter within the fingerprint-based deduplication management module monitors multiple commands at a processing path, determines a set of commands regarding user-data change among the multiple commands according to addresses respectively carried by the set of commands, and converts the set of commands into a single command to eliminate one or more unnecessary commands among the set of commands.  BK discloses the command-related filter within the fingerprint-based deduplication management module monitors multiple commands at a processing path, determines a set of commands regarding user-data change among the multiple commands according to addresses respectively carried by the set of commands, and converts the set of commands into a single command to eliminate one or more unnecessary commands among the set of commands (see BK, paragraph [0099], where a host can determine if targets of cached writes are contiguous; if contiguous (e.g., contiguous file segments or contiguous blocks), the host can coalesce the commands into a single command that indicates one or more parts of the change set file as a donor(s) and the contiguous write target as a recipient for the share or copy to be performed by a remote, distributed storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tashiro with BK for the benefit of deduplicating write instructions (see BK, Abstract).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro and BK as applied to Claims 1, 2, and 5-10 above, and further in view of Floyd (US Patent No. 8,898,107 B1).
Regarding Claim 3, Tashiro in view of BK discloses the method of Claim 1, wherein:
Tashiro does not disclose:
the fingerprint-based deduplication management module comprises multiple sub-modules; and
in addition to the command-related filter, the multiple sub-modules further comprise a deduplication module application programming interface (API), a deduplication manager, a fingerprint manager, a fingerprint generator, a fingerprint matcher, and a fingerprint data manager configured to interact with one or more program modules outside the fingerprint-based deduplication management module, to perform deduplication management, to perform fingerprint management, to generate the multiple fingerprints, to perform fingerprint comparison regarding fingerprint matching detection, and to perform fingerprint data management on the fingerprint storage, respectively.
The combination of Tashiro and BK discloses:
the fingerprint-based deduplication management module comprises multiple sub-modules (see BK, paragraph [0100], where the functionality presented as individual modules/units in the example illustrations can be organized differently in accordance with any one of platform, application ecosystem, interfaces, programmer preferences, programming language, administrator preferences, etc.); and
in addition to the command-related filter, the multiple sub-modules (see BK, paragraph [0100], where the functionality presented as individual modules/units in the example illustrations can be organized differently in accordance with any one of platform, application ecosystem, interfaces, programmer preferences, programming language, administrator preferences, etc.) further comprise a deduplication manager, a fingerprint manager, a fingerprint generator, a fingerprint matcher, and a fingerprint data manager, configured to interact with one or more program modules outside the fingerprint-based deduplication management module, to perform deduplication management, to perform fingerprint management, to generate the multiple fingerprints, to perform fingerprint comparison regarding fingerprint matching detection, and to perform fingerprint data management on the fingerprint storage, respectively (see Tashiro, paragraph [0106], where during the chunk deduplication judgement processing, for example, the deduplication program 1221 compares a hash value of a backup target chunk with a hash value of a chunk already retained in the large-capacity storage system 13 and thereby judges whether the same hash value exists or not; incidentally, in fact, management information for managing hash values of chunks stored and retained in the large-capacity storage system 13 is stored in the large-capacity storage system 13 in advance and a hash value of this management information is compared with the hash value of the backup target chunk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tashiro with BK for the benefit of deduplicating write instructions (see BK, Abstract).
The combination of Tashiro and BK does not explicitly disclose the multiple sub-modules further comprise a deduplication module application programming interface (API).  The combination of Tashiro, BK, and Floyd discloses the multiple sub-modules (see BK, paragraph [0100], where the functionality presented as individual modules/units in the example illustrations can be organized differently in accordance with any one of platform, application ecosystem, interfaces, programmer preferences, programming language, administrator preferences, etc.) further comprise a deduplication module application programming interface (see Floyd, column 14, lines 9-11, where in some situations, an example deduplication API can use two user-defined data structures for performing deduplication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tashiro and BK with Floyd for the benefit of providing deduplication commands from the software layer (see Floyd, column 5, lines 15-17).
Regarding Claim 4, Tashiro in view of BK discloses the method of Claim 1, wherein the fingerprint-based deduplication management module comprises multiple sub-modules, and in addition to the command-related filter, the multiple sub-modules further comprise a deduplication module application programming interface (API), a deduplication manager, and a fingerprint manager; and the method further comprises:
Tashiro does not disclose:
utilizing the deduplication module API to interact with one or more program modules outside the fingerprint-based deduplication management module to receive at least one portion of the multiple commands;
utilizing the deduplication manager to send the at least one portion of the multiple commands toward the fingerprint manager through the command-related filter; and
utilizing the fingerprint manager to process in response to the single command.
BK discloses:
utilizing the deduplication manager to send the at least one portion of the multiple commands toward the fingerprint manager through the command-related filter (see BK, paragraph [0100], where the functionality presented as individual modules/units in the example illustrations can be organized differently in accordance with any one of platform, application ecosystem, interfaces, programmer preferences, programming language, administrator preferences, etc.); and
utilizing the fingerprint manager to process in response to the single command (see BK, paragraph [0099], where a host can determine if targets of cached writes are contiguous; if contiguous (e.g., contiguous file segments or contiguous blocks), the host can coalesce the commands into a single command that indicates one or more parts of the change set file as a donor(s) and the contiguous write target as a recipient for the share or copy to be performed by a remote, distributed storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tashiro with BK for the benefit of deduplicating write instructions (see BK, Abstract).
Tashiro in view of BK does not disclose utilizing the deduplication module API to interact with one or more program modules outside the fingerprint-based deduplication management module to receive at least one portion of the multiple commands.  Floyd discloses utilizing the deduplication module API to interact with one or more program modules outside the fingerprint-based deduplication management module to receive at least one portion of the multiple commands (see Floyd, column 14, lines 9-11, where in some situations, an example deduplication API can use two user-defined data structures for performing deduplication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tashiro and BK with Floyd for the benefit of providing deduplication commands from the software layer (see Floyd, column 5, lines 15-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161           









/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161